Citation Nr: 0707463	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material has been received to reopen a claim 
for service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran requested a travel Board hearing with the Board, 
and a hearing was scheduled in May 2005; however, the veteran 
did not show up for the scheduled hearing.  Therefore, there 
is no Board hearing request pending at this time.  See 
38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  A January 1984 RO decision denied service connection for 
a low back disorder.  It was held that the veteran was only 
treated for acute back pain in service with no residuals 
shown at discharge.  The veteran was provided with notice of 
this decision, along with an explanation of his appellate 
rights.  The veteran did not appeal that determination.

2.  A January 1997 RO decision denied reopening the claim for 
service connection for a low back disorder.  It was held that 
an examination showing current back pain was not new and 
material because it was not relevant to the issue of whether 
there was a nexus between current back complaints and 
complaints in service.  The veteran was provided with notice 
of this decision, along with an explanation of his appellate 
rights.  The veteran did not appeal that determination.

3.  The evidence added to the record since the January 1997 
RO decision is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a low back disorder.


CONCLUSION OF LAW

The January 1997 RO rating decision that denied reopening the 
veteran's claim of entitlement to service connection for a 
low back disorder is final, and new and material evidence has 
not been received to reopen the claim of entitlement to 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of some of the essential elements of 
the VCAA in a November 2001 letter.  VA informed the veteran 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was told that VA has the 
responsibility of obtaining any records held by a federal 
government agency.  He was also told to submit any additional 
information or evidence that he had so that his claim could 
be processed.  As to informing the veteran of the evidence 
necessary to substantiate the claim, VA's letter does not 
fully comply with the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In the letter, VA noted that the claim for 
service connection for a low back disorder had been denied 
previously.  The letter failed to inform the veteran that he 
would need to submit new and material evidence to reopen the 
claim, or what constituted new and material evidence.  
Regardless, the Board finds that the veteran has not been 
prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In the January 1997 rating decision denying the 
reopening of the claim, VA previously explained that new and 
material evidence was needed to reopen a claim, and explained 
what constituted new and material evidence.  Since that time, 
the veteran has asserted that his case for service connection 
should be reopened.  The veteran had actual knowledge of what 
was needed to reopen a claim, and what was needed to 
substantiate a claim; therefore, he was not prejudiced.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements elements; however, the Board finds no 
prejudice to the veteran.  As the Board concludes below new 
and material evidence has not been received to reopen the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained private medical 
records, VA treatment records, and service medical records.  
A VA examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed except as may be 
otherwise provided by regulation.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, providing that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2006)).  Here, the application to 
reopen the claim for service connection for a low back 
disorder was filed after August 2001, and thus the amended 
standard applies.  

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that he developed a low back disorder in 
service, which he has had since that time.

Service connection for a low back disorder was denied by the 
RO in a January 1984 rating decision.  The relevant evidence 
of record at that time was service medical records and the 
veteran's application for benefits.  The service medical 
records showed multiple complaints of back pain.  A February 
1974 entry in the veteran's service medical records showed 
that the he may have had a chipped or slipped disc.  In March 
1974, the veteran was diagnosed with a low back sprain.  In 
August 1974, the veteran had full range of motion of his 
lumbosacral spine.  The separation examination showed a 
normal spine and other musculoskeletal parts.  The RO 
determined that the veteran was only treated for acute back 
pain while in service and that no residuals were shown at 
discharge, and denied the claim for service connection.  The 
veteran was notified of the January 1984 decision along with 
his appeal rights, and he did not appeal the decision.  
Therefore, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

In October 1996, the veteran requested that his claim be 
reopened.  The veteran was given a VA examination.  The 
examination showed some loss of the normal lordotic lumbar 
curvature, possibly secondary to back muscle spasm.  In 
January 1997, the RO determined that the evidence was not new 
and material because it was not relevant to the issue of 
whether there is a link between the current back complaint 
and the complaints in service.    

The Board has reviewed the evidence received since the 
January 1997 denial and finds that none of it is new and 
material evidence.  At the time of the January 1997 denial, 
there was a lack of competent evidence of a nexus between the 
current complaints and service, to include any evidence of 
continuity of symptomatology, and a lack of a current 
diagnosis of a disability.  The additional evidence received 
consists of VA treatment records showing low back pain, and 
the veteran's statements that his service medical records 
from December 1973 and January 1974 were not of record and 
would be relevant to the decision.  (It should be noted by 
the Board that entries in the veteran's service medical 
records during December 1973 and January 1974 are of record.)  
The veteran was given a VA examination in November 2001 and 
it was found that the veteran had no significant degenerative 
change in the lumbosacral spine, and he was diagnosed with 
low back pain.  While this evidence may be new, it is not 
material.  This is all cumulative and redundant of evidence 
of record at the time of the January 1997 decision and cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  None of the evidence received since the January 
1997 rating decision cures the defects of lack of diagnosis 
of current low back disability, lack of competent evidence of 
a nexus between the current complaints and service, or the 
lack of evidence of continuity of symptomatology following 
the veteran's discharge from service.  While the veteran was 
diagnosed with low back pain in the November 2001 VA 
examination report, such is not evidence of a current 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Thus, the evidence received 
cannot constitute new and material evidence, as it merely 
confirms facts that were already of record at the time of the 
last denial.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
January 1997 rating decision is cumulative and redundant of 
evidence of record at the time of the January 1997 decision 
and does not raise a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
application to reopen such claim is denied.


ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for a low back condition is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


